DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 01/21/2022. Claims 21, 35, 37, 39, 41, 44 and 47 are amended. Claims 1-20, 25-34, 36, 40, 43, 45 and 48 are cancelled. Claims 51-55 are new. Claims 21-24, 35, 37-39, 41-42, 44, 46-47 and 49-55 are currently pending.
The claim objections regarding claims 35, 41, 44 and 47 have been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/21/2022, with respect to the rejection(s) of claim(s) 21, 28, 35 and 41-42 under 35 U.S.C. 103 as being unpatentable over Muyari in view of Herrmann; claims 22-23 under 35 U.S.C. 103 as being unpatentable over Muyari in view of Herrmann and Ishikawa; claim 24 under 35 U.S.C. 103 as being unpatentable over Muyari in view of Herrmann and Mitelberg; claim 29 under 35 U.S.C. 103 as being unpatentable over Muyari in view of Herrmann and Matsui; claims 37-39, 43-44, 46-47 and 49-50 under 35 U.S.C. 103 as being unpatentable over Muyari in 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leslie Bookoff on 02/09/2022.

The application has been amended as follows: 
In the claims:
In claim 41, the following phrase has been deleted:
“wherein, in the first configuration, the second portion of the target tissue anchor is disposed in the proximal-facing cavity, and in the second configuration, the second portion of the target tissue anchor is not disposed in the proximal-facing cavity”
And replaced with the following limitation:
– wherein, in the first configuration, the second portion of the target tissue anchor is disposed in the proximal-facing opening, and in the second configuration, the second portion of the target tissue anchor is not disposed in the proximal-facing opening –.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, US 2004/0059253 A1 to Martone, discloses a plurality of guide members on a distal end of an endoscope assembly (fig. 9), but fails to disclose the target tissue anchor released from a dock as claimed, and it would not be obvious to one of ordinary skill to modify the device of Martone, since Martone discloses an actuation cord proximally pulled to actuate a cover maintaining attachment with the endoscope assembly to perform the procedure.
	US 2002/0183591 A1 to Matsuura discloses a catheter coupled to a fixing member at a distal end of an endoscope (fig. 2), but fails to disclose a target tissue anchor including a first connection location, or pulling a wire fixed to the second portion of the anchor to transition the anchor from the first configuration to the second configuration, and it would not be obvious to modify the device as claimed, since Matsuura discloses the guide catheter itself withdrawn from the body.
	Regarding base claim 21, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a retractor comprising: a delivery device; and a target tissue anchor, wherein: in a first configuration, a first portion and a second portion of the anchor are coupled to an external surface of the delivery device at first and second connection locations, respectively, and a third portion between the first and second portion is not coupled to the external surface, the second portion of the anchor is releasably coupled to the external surface via a dock, the dock is fixedly coupled to a distal portion of the delivery device; in a second configuration, a radial distance between the longitudinal axis of the delivery device and the second portion is greater than the radial distance in the first configuration, the anchor is released from the dock, the anchor is transitioned from the first to second configuration by pulling the anchor in a proximal direction.
	Regarding base claim 37, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a retractor comprising: a delivery device having an articulation segment; and a target tissue anchor, a first portion of the anchor is coupled to an external surface of the delivery device at a first connection location such that the first portion has a 
	Regarding base claim 39, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a retractor comprising: a delivery device having an articulation segment; and a target tissue anchor, wherein in a first configuration, a first portion of the anchor is coupled to an external surface of the device at a first connection location proximal of the articulation segment, a second portion of the anchor is coupled to the external surface of the device at a second connection location distal to the first connection location, the second portion of the anchor is releasably coupled to the external surface at the second connection location via a dock fixedly coupled to a distal portion of the device; and in a second configuration, a radial distance between the longitudinal axis of the device and the second portion is greater than the radial distance in the first configuration, the anchor is released from the dock by pulling a wire fixed to the second portion of the anchor in a proximal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIGID K BYRD/Examiner, Art Unit 3771        

/DIANE D YABUT/Primary Examiner, Art Unit 3771